Case 1:20-cv-00692-ADA Document 70-5 Filed 05/04/21 Page 1 of 5




EXHIBIT E
652            Case 1:20-cv-00692-ADA Document
                                         Technical70-5
                                                   Briefs Filed 05/04/21 Page 2 of 5




to 8.46 copies/cell). Only three the cases for which CGH                             7. Lensch R, Goetz C, Anders C, Bex A, Lehmann J, Zwergel T, et al.
                                                                                        Comprehensive genotypic analysis of human prostate cancer cell lines and
detected a gain at 8q had a MYC gain according to PCR.                                  sublines derived from metastases after orthotopic implantation in nude
PCR detected a decrease in MYC gene copy number in six                                  mice. Int J Oncol 2002;21:695–706.
tumors, one of which also showed loss of genetic material                            8. Florl AR, Steinhoff C, Müller M, Seifert HH, Hader C, Engers R, et al.
                                                                                        Coordinate hypermethylation at specific genes in prostate carcinoma pre-
at 8q24 by CGH.                                                                         cedes LINE-1 hypomethylation. Br J Cancer 2004;91:985–94.
   The ratio of NKX3.1 to MYC was below the TI in 22                                 9. Wilhelm J, Hahn M, Pingoud A. Influence of DNA target melting behavior on
cases (63%), comprising distinct classes of genetic alter-                              real-time PCR quantification. Clin Chem 2000;46:1738 – 43.
                                                                                    10. Rasmussen R. Quantification on the LightCycler. In: Meuer S, Wittwer C,
ations: loss of NKX3.1 and normal MYC (8 tumors),                                       Nakagawara K, eds. Rapid cycle real-time PCR, methods and applications.
normal NKX3.1 and gain of MYC (4 tumors), or loss of                                    Heidelberg: Springer Press, 2001:21–34.
                                                                                    11. Schulz WA, Burchardt M, Cronauer MV. Molecular biology of prostate cancer.
NKX3.1 concurrent with gain of MYC (7 tumors). CGH                                      Mol Hum Reprod 2003;9:437– 48.
did not detect concurrent 8p loss and 8q gain in any of the                         12. Karan D, Lin MF, Johansson SL, Batra SK. Current status of the molecular
seven tumors. Conversely, two tumors with concurrent                                    genetics of human prostatic adenocarcinomas [Review]. Int J Cancer
                                                                                        2003;103:285–93.
loss at 8p and gain at 8q according to CGH were not




                                                                                                                                                                     Downloaded from https://academic.oup.com/clinchem/article/51/3/652/5629623 by guest on 11 February 2021
                                                                                    13. Cher ML, Bova GS, Moore DH, Small EJ, Carroll PR, Pin SS, et al. Genetic
detected by PCR. Four tumors exhibited loss of both genes                               alterations in untreated metastases and androgen-independent prostate
or gain of both genes, leading to a significant decrease in                             cancer detected by comparative genomic hybridization and allelotyping.
                                                                                        Cancer Res 1996;56:3091–102.
the ratio of NKX3.1 to MYC below normal in three cases.                             14. Sato K, Qian J, Slezak JM, Lieber MM, Bostwick DG, Bergstralh EJ, et al.
Our findings concur with recent observations of an asso-                                Clinical significance of alterations of chromosome 8 in high-grade, ad-
ciation between loss of genetic material at 8p and gain at                              vanced, nonmetastatic prostate carcinoma. J Natl Cancer Inst 1999;91:
                                                                                        1574 – 80.
8q in prostate cancer (15, 16 ).                                                    15. Virgin JB, Hurley PM, Nahhas FA, Bebchuk KG, Mohamed AN, Sakr WA, et al.
   In summary, our relative real-time PCR quantification                                Isochromosome 8q formation is associated with 8p loss of heterozygosity in
                                                                                        a prostate cancer cell line. Prostate 1999;41:49 –57.
method based on the LightCycler system differs from                                 16. Macoska JA, Trybus TM, Wojno KJ. 8p22 loss concurrent with 8c gain is
previous methods in that it uses the fluorescent dye SYBR                               associated with poor outcome in prostate cancer. Urology 2000;55:776 –
Green I, which rapidly and sensitively detects low                                      82.
amounts of DNA molecules. Compared with hybridiza-
tion probes, SYBR Green I is less expensive, which be-                                  DOI: 10.1373/clinchem.2004.045013
comes particularly important when screening of larger
series of tissue samples is intended. As a modification of
the 2⫺⌬⌬CT method, we generated internal calibration
curves to determine the gene-specific PCR efficiencies for
each individual run. This approach allows for screening                             Treatment of Maternal Blood Samples with Formalde-
analysis of individual genes in separate runs under opti-                           hyde Does Not Alter the Proportion of Circulatory Fetal
mum PCR conditions. As demonstrated for prostate can-                               Nucleic Acids (DNA and mRNA) in Maternal Plasma,
cer samples, our real-time PCR quantification method is                             Satheesh Kumar Reddy Chinnapapagari, Wolfgang Holzgreve,
suitable for screening of specific genes and could be                               Olav Lapaire, Bernhard Zimmermann, and Sinuhe Hahn*
suitable for other applications in which gene copy number                           (University Women’s Hospital/Department of Research,
alterations are an important feature of pathogenesis.                               Basel, Switzerland; * address correspondence to this au-
                                                                                    thor at: Laboratory for Prenatal Medicine, University
                                                                                    Women’s Hospital/Department of Research, Spitalstrasse
We greatly appreciate the excellent technical assistance                            21, CH 4031 Basel, Switzerland; fax 41-61-265-9399, e-mail
of Christiane Hader. The study was supported by the                                 shahn@uhbs.ch)
Deutsche Krebshilfe (70-2936-Wu I).
                                                                                    Cell-free fetal DNA and fetal mRNA can be found in
References                                                                          maternal plasma and used for noninvasive prenatal diag-
1. Bièche I, Olivi M, Champème MH, Vidaud D, Lidereau R, Vidaud M. Novel
   approach to quantitative polymerase chain reaction using real-time detec-        nosis and, potentially, for monitoring and prognosis of
   tion: application to the detection of gene amplification in breast cancer. Int   certain pregnancy-related clinical conditions (1–12 ). The
   J Cancer 1998;78:661– 6.                                                         excess of maternal DNA in these samples, however,
2. Ginzinger DG, Godfrey TE, Nigro J, Moore DH II, Suzuki S, Pallavicini MG, et
   al. Measurement of DNA copy number at microsatellite loci using quantita-        complicates the detection of fetal genetic traits that are
   tive PCR analysis. Cancer Res 2000;60:5405–9.                                    similar to those in the maternal genome (e.g., point
3. Königshoff M, Wilhelm J, Bohle RM, Pingoud A, Hahn M. HER-2/neu gene            mutations) (1, 13, 14 ). In normal pregnancies, fetal DNA
   copy number quantified by real-time PCR: comparison of gene amplification,
   heterozygosity, and immunohistochemical status in breast cancer tissue.          represents only ⬃3– 6% of the total DNA in maternal
   Clin Chem 2003;49:219 –29.                                                       plasma (15 ). Thus, technical challenges lie in either devel-
4. Wilhelm J, Pingoud A, Hahn M. Validation of an algorithm for automatic
   quantification of nucleic acid copy numbers by real-time polymerase chain
                                                                                    oping methods permitting the reliable differentiation of
   reaction. Anal Biochem 2003;317:218 –25.                                         fetal genetic loci or in reducing the amount of circulatory
5. Hostein I, Pelmus M, Aurias A, Pedeutour F, Mathoulin-Pélissier, Coindre JM.    maternal DNA.
   Evaluation of MDM2 and CDK4 amplification by real-time PCR on paraffin
   wax-embedded material: a potential tool for the diagnosis of atypical
                                                                                       Dhallan et al. (16 ) have recently reported that the
   lipomatous tumours/well-differentiated liposarcomas. J Pathol 2004;202:          addition of formaldehyde to maternal blood samples
   95–102.                                                                          increases the proportion of cell-free fetal DNA in maternal
6. Livak KJ, Schmittgen TD. Analysis of relative gene expression data using
   real-time quantitative PCR and the 2⫺⌬⌬CT method. Methods 2001;5:                plasma by decreasing the concentration of maternal DNA.
   402– 8.                                                                          This effect was proposed to reflect an ability of formalde-
            Case 1:20-cv-00692-ADAClinical
                                     Document
                                           Chemistry70-5
                                                     51, No.Filed
                                                            3, 200505/04/21 Page 3 of 5                                   653




hyde to stabilize the maternal blood cells, thereby pre-       samples were treated with DNase to remove any contam-
venting the release of DNA from these cells should they        inating DNA (RNase-Free DNase Set; Qiagen). The con-
die during sample collection and processing.                   centration and integrity of total RNA were monitored by
   We have sought to verify this report and have investi-      use of an Agilent 2100 Bioanalyzer (Agilent Technologies)
gated whether the addition of formaldehyde to maternal         with the RNA 6000 Nano/Pico Lab-on-a-chip reagent set.
blood samples does indeed significantly alter the propor-      The RNA 6000 Ladder used was a set of six RNA
tion of fetal DNA in maternal plasma samples. We also          transcripts with lengths of 0.2, 0.5, 1.0, 2.0, 4.0, and 6.0 kb
examined whether such treatment would improve the              from Ambion.
yield of fetal RNA. The rationale for this additional             Total DNA in the plasma was quantified by a TaqMan®
analysis was provided by the recent observation that           real-time PCR assay (Applied Biosystems) for a chromo-
circulating fetal hematopoietic cells may contribute to the    some 21-specific sequence (20 ). The amplification primers
pool of mRNA molecules in plasma (17 ) and the view that       were 5⬘-CCCAGGAAGGAAGTCTGTACCC-3⬘ (forward)
formaldehyde treatment may inhibit the activity of any         and 5⬘-CCCTTGCTCATTGCGCTG-3⬘ (reverse), and the




                                                                                                                                 Downloaded from https://academic.oup.com/clinchem/article/51/3/652/5629623 by guest on 11 February 2021
ribonucleases in the sample.                                   dual-labeled fluorescent probe was 5⬘-(FAM)CTGGCT-
   We also examined whether the effect mediated by             GAGCCATC(MGB)-3⬘, where FAM is 6-carboxyfluo-
formaldehyde described by Dhallan et al. (16 ) was spe-        rescein and MGB is minor groove binding. Fetal DNA in
cific for the centrifugation conditions that they used or      the sample was quantified by real-time PCR for a Y-
whether this would also be applicable for centrifugation       chromosome-specific sequence as described previously
conditions routinely used in our laboratory and in many        (5 ).
other institutions (18, 19 ). These experimental protocols        Total mRNA in the plasma was quantified by a TaqMan
can therefore be summarized as follows:                        one-step real-time quantitative reverse transcription-PCR
                                                               (RT-PCR; Applied Biosystems) using a glyceraldehyde-3-
  A. Method exactly as described by Dhallan et al. (16 )
                                                               phosphate dehydrogenase (GAPDH)-specific assay. The
    (formaldehyde treatment)
                                                               amplification primers were 5⬘-CCACATCGCTCAGAC-
  B. Method described by Dhallan et al. minus formalde-
                                                               ACCAT-3⬘ (forward) and 5⬘-ACCAGGCGCCCAATACG-3⬘
    hyde
                                                               (reverse), and the labeled probe was 5⬘-(VIC)CCAAATC-
  C. Our routine centrifugation procedure plus the addi-
                                                               CGTTGACTCCGACCTTCAC(TAMRA)-3⬘ (VIC is an ABI
    tion of formaldehyde
                                                               registered trademark and TAMRA is 6-carboxytetrameth-
  D. Our routine centrifugation procedure (without form-
                                                               ylrhodamine). Placentally derived fetal mRNA in the
    aldehyde)
                                                               plasma was quantified by one-step real-time quantitative
   After obtaining approval from the Cantonal Institu-         RT-PCR using an assay for corticotropin-releasing hor-
tional Review Board of Basel, Switzerland, we collected 18     mone (CRH) as described previously (6 ).
mL of peripheral blood from pregnant women (n ⫽ 26;               The real-time and RT-PCR reactions were set up accord-
median gestational age, 15 weeks; range, 11– 40 weeks),        ing to the manufacturer’s instructions in a reaction vol-
who had all given written informed consent. All samples        ume of 25 ␮L. Each sample was analyzed in triplicate. For
were processed within 1 h of venipuncture, and all             the RT-PCR assay, multiple negative water blanks were
analyses were performed in a blinded manner. The ma-           included in every analysis. A calibration curve for the
ternal blood samples were collected in two separate 9-mL       quantification of GAPDH mRNA was prepared with
EDTA tubes (Sarstedt), one of which was modified as            serial dilutions of human control RNA (ranging from 15
described by Dhallan et al. (16 ) in that it contained 0.225   to 0.23 pg), according to the manufacturer’s instructions
mL of a 10% neutral-buffered solution containing formal-       (PE Applied Biosystems) and using their estimation that 1
dehyde (40 g/L; Sigma); the other was not modified. After      pg of the control RNA contains ⬃100 copies of GAPDH
venipuncture, the contents of each of these two tubes          transcript. The RT-PCR assay was carried out by initiating
were split into two fractions. One part was examined by        the reaction at 50 °C for 2 min, followed by a reverse
protocols A and B, being centrifuged as described by           transcription step at 48 °C for 30 min. After a 5-min
Dhallan et al. (200g for 10 min, 1600g for 10 min, 1600g for   denaturation at 95 °C, the real-time PCR was carried out
10 min) with brake and acceleration settings set to zero       with 45 of the following cycles: a denaturation step of
(16 ). The other two fractions, to be examined by protocols    94 °C for 15 s and an annealing/extension step of 60 °C for
C and D, were centrifuged by our standard protocol             1 min. All statistical analyses were performed with Sigma
(1600g for 10 min at 4 °C and 16 000g for 10 min at room       Stat software (SPSS), using the paired Student t-test.
temperature) (18, 19 ). In each case, DNA was extracted           The concentration of total DNA was not significantly
from 400 ␮L of plasma by use of the High Pure PCR              (P ⫽ 0.23) altered by the formaldehyde treatment with the
Template Preparation Kit (Roche Diagnostics) and eluted        centrifugation protocol of Dhallan et al. (16 ) (protocols A
in 100 ␮L of elution buffer. In a similar manner, total RNA    and B: means ⫽ 3248 and 3643 genome-equivalents/mL
was extracted from 800 ␮L of plasma as described by Ng         of plasma, respectively) or with the centrifugation proto-
et al. (6 ), with use of an RNeasy mini column (RNeasy         col used in our laboratory (protocols C and D: means ⫽
Mini Kit; Qiagen) and processed according to the manu-         3288 and 3157 genome-equivalents/mL, respectively; P ⫽
facturer’s instructions. RNA was eluted with 30 ␮L of          0.75; Table 1 and Fig. 1A).
RNase-free water, aliquoted, and stored at ⫺80 °C. The            Fetal DNA (SRY) concentrations were unaffected by
654             Case 1:20-cv-00692-ADA Document
                                          Technical70-5
                                                    Briefs Filed 05/04/21 Page 4 of 5




 Table 1. Concentrations and proportions of total cell-free DNA and fetal DNA in maternal plasma samples prepared by four
                                                     different protocols.
                                                                                                      Protocola

                                                    A                                   B                                    C                                    D
Total DNA,b GE/mL
  Mean (median)                             3248 (2352)                          3643 (3318)                          3288 (2800)                          3157 (2718)
  Range                                     1212–3248                            1385–6382                            1113–8071                            1312–8090
Fetal DNA,b GE/mL
  Mean (median)                                89 (55.5)                            97 (89.5)                            87 (65.5)                            82 (59)
  Range                                        22–159                               24–241                               26–186                               34–227
Fetal DNA, %




                                                                                                                                                                              Downloaded from https://academic.oup.com/clinchem/article/51/3/652/5629623 by guest on 11 February 2021
  Mean (median)                               2.6 (2.6)                            2.6 (2.4)                            2.7 (2.8)                            2.6 (2.8)
  Range                                      1.19–4.33                             1.0–4.43                              26–186                             0.90–4.11
  a
    Protocol A: Dhallan et al. (16 ) protocol with formaldehyde treatment. Protocol B: Dhallan et al.(16 ) protocol without formaldehyde treatment. Protocol C: our routine
protocol with formaldehyde treatment. Protocol D: our routine protocol without formaldehyde treatment.
  b
    Cell-free DNA concentrations are given in genome-equivalents (GE)/mL of maternal plasma. (see the online Data Supplement for the complete data set).



formaldehyde treatment as described by Dhallan et al.                                      Our data therefore do not support the report by Dhallan
(Table 1 and Fig. 1B). Consequently, we were not able to                                et al. (16 ), which stated that formaldehyde treatment led
discern any effect of formaldehyde on the proportion of                                 to an increase in the proportion of cell-free fetal DNA in
fetal DNA (Table 1 and Fig. 1C). For the complete data set,                             maternal plasma samples of 20 –50% or more. The reason
see the Data Supplement that accompanies the online                                     for this difference is unclear at present, but it may be
versionofthisTechnicalBriefathttp://www.clinchem.org/                                   attributable to the use of two different approaches to
content/vol51/issue3/.                                                                  quantifying the proportions of fetal DNA in the maternal
   Formaldehyde treatment did not significantly change                                  plasma samples. Considerable variation in this proportion
the proportion of fetal CRH mRNA and maternal mRNA                                      may exist even when using a standard real-time PCR
concentrations in maternal plasma (median proportions                                   protocol, as is evident from the recently concluded large-
of fetal CRH mRNA for protocols A, B, C, and D were                                     scale National Institute of Child Health and Human
3.5%, 3.2%, 2.9%, and 3.5%, respectively).                                              Development-funded “NIFTY” study, in which consider-


                         TOTAL DNA                                               FETAL DNA                                              % FETAL DNA

                                                              300

  8000                                                        250                                                        4

                                                              200
  6000                                                                                                                   3
                                                              150
  4000                                                                                                                   2
                                                              100

                                                                50
  2000                                                                                                                   1
                                                                  0
                 A          B         C         D                           A          B         C         D                        A        B         C         D
                       PROTOCOLS                                                  PROTOCOLS                                             PROTOCOLS


 A                                                              B                                                         C
Fig. 1. Concentrations and proportions of total cell-free DNA and fetal DNA in maternal plasma samples prepared by four different protocols.
Total cell-free DNA (chromosome 21 locus; A), as well as cell-free fetal DNA (SRY; B) concentrations were determined by real-time PCR and are represented as
genome-equivalents/mL of maternal plasma. The corresponding percentages of fetal DNA are also plotted (C). Protocols A and B refer to the processing protocol of
Dhallan et al. (16 ) with and without formaldehyde, respectively. Protocols C and D refer to our routine laboratory protocol with and without formaldehyde, respectively.
Box plots show the median (line inside the box) and 75th and 25th percentiles (limits of box). The upper and lower error bars indicate the 10th and 90th percentiles,
respectively. Outliers are indicated by E.
                 Case 1:20-cv-00692-ADAClinical
                                          Document
                                                Chemistry70-5
                                                          51, No.Filed
                                                                 3, 200505/04/21 Page 5 of 5                                                                      655




able variations in detection sensitivity and quantification                            23. Li Y, Christiaens GC, Gille JJP, Holzgreve W, Hahn S. Improved prenatal
                                                                                           detection of a fetal point mutation for achondroplasia by the use of
of fetal DNA concentrations were noted among laborato-                                     size-fractionated circulatory DNA in maternal plasma. Prenat Diagn 2004;
ries very familiar with real-time PCR technology (21 ).                                    24:896 – 8.
   Further studies will be needed to clarify this issue in                             24. Ding C, Chiu RW, Lau TK, Leung TN, Chan LC, Chan AY, et al. MS analysis
addition to the continued exploration of other strategies                                  of single-nucleotide differences in circulating nucleic acids: application to
                                                                                           non-invasive prenatal diagnosis. Proc Natl Acad Sci U S A 2004;101:
for the investigation of complex fetal genetic traits by                                   10762–7.
analysis of maternal plasma. These strategies may include
the enrichment of fetal sequences by size-fractionation of                                 DOI: 10.1373/clinchem.2004.042119
plasma DNA (22, 23 ) or the use of mass spectroscopy
(24 ), which has recently been shown to permit reliable
detection of fetal point mutations.

References




                                                                                                                                                                           Downloaded from https://academic.oup.com/clinchem/article/51/3/652/5629623 by guest on 11 February 2021
 1. Chiu RW, Lo YM. The biology and diagnostic applications of fetal DNA and           Lack of Dramatic Enrichment of Fetal DNA in Maternal
    RNA in maternal plasma. Curr Top Dev Biol 2004;61:81–111.                          Plasma by Formaldehyde Treatment, Grace T.Y. Chung,1†
 2. Costa JM, Benachi A, Gautier E. New strategy for prenatal diagnosis of
    X-linked disorders. N Engl J Med 2002;346:1502.
                                                                                       Rossa W.K. Chiu,1† K.C. Allen Chan,1 Tze K. Lau,2 Tse N.
 3. Finning KM, Martin PG, Soothill PW, Avent ND. Prediction of fetal D status         Leung,2 and Y.M. Dennis Lo1* (Departments of 1 Chemical
    from maternal plasma: introduction of a new noninvasive fetal RHD geno-            Pathology and 2 Obstetrics and Gynaecology, The Chinese
    typing service. Transfusion 2002;42:1079 – 85.
 4. Lo YM, Leung TN, Tein MS, Sargent IL, Zhang J, Lau TK, et al. Quantitative         University of Hong Kong, Prince of Wales Hospital,
    abnormalities of fetal DNA in maternal serum in preeclampsia. Clin Chem            Shatin, New Territories, Hong Kong Special Administra-
    1999;45:184 – 8.
 5. Zhong XY, Laivuori H, Livingston JC, Ylikorkala O, Sibai BM, Holzgreve W, et
                                                                                       tive Region, China; † these authors contributed equally;
    al. Elevation of both maternal and fetal extracellular circulating deoxyribo-      * address correspondence to this author at: Department of
    nucleic acid concentrations in the plasma of pregnant women with pre-              Chemical Pathology, The Chinese University of Hong
    eclampsia. Am J Obstet Gynecol 2001;184:414 –9.
 6. Ng EK, Leung TN, Tsui NB, Lau TK, Panesar NS, Chiu RW, et al. The                  Kong, Prince of Wales Hospital, 30-32 Ngan Shing St.,
    concentration of circulating corticotropin-releasing hormone mRNA in mater-        Shatin, New Territories, Hong Kong Special Administra-
    nal plasma is increased in preeclampsia. Clin Chem 2003;49:727–31.                 tive Region, China; fax 852-2194-6171, e-mail loym@cuhk.
 7. Leung TN, Zhang J, Lau TK, Hjelm NM, Lo YM. Maternal plasma fetal DNA as
    a marker for preterm labour. Lancet 1998;352:1904 –5.                              edu.hk)
 8. Sekizawa A, Jimbo M, Saito H, Iwasaki M, Matsuoka R, Okai T, et al. Cell-free
    fetal DNA in the plasma of pregnant women with severe fetal growth
    restriction. Am J Obstet Gynecol 2003;188:480 – 4.
                                                                                       The discovery of fetal DNA in maternal plasma has
 9. Sugito Y, Sekizawa A, Farina A, Yukimoto Y, Saito H, Iwasaki M, et al.             opened up new possibilities for noninvasive prenatal
    Relationship between severity of hyperemesis gravidarum and fetal DNA              diagnosis (1– 6 ). A recent report (7 ) indicated that the
    concentration in maternal plasma. Clin Chem 2003;49:1667–9.
10. Lo YM, Lau TK, Zhang J, Leung TN, Chang AM, Hjelm NM, et al. Increased             proportion of fetal DNA in maternal plasma can be
    fetal DNA concentrations in the plasma of pregnant women carrying fetuses          dramatically enriched through the adoption of a blood-
    with trisomy 21. Clin Chem 1999;45:1747–51.                                        processing protocol involving the addition of formalde-
11. Zhong XY, Burk MR, Troeger C, Jackson LR, Holzgreve W, Hahn S. Fetal DNA
    in maternal plasma is elevated in pregnancies with aneuploid fetuses.              hyde to maternal blood samples. Dhallan et al. (7 ) sug-
    Prenat Diagn 2000;20:795– 8.                                                       gested that these observations might be the result of
12. Ng EK, El Sheikhah A, Chiu RW, Chan KC, Hogg M, Bindra R, et al. Evaluation
    of human chorionic gonadotropin ␤-subunit mRNA concentrations in mater-            several factors, including a reduction in background ma-
    nal serum in aneuploid pregnancies: a feasibility study. Clin Chem 2004;           ternal DNA by minimization of maternal cell lysis
    50:1055–7.                                                                         through formaldehyde-mediated cell membrane stabiliza-
13. Hahn S, Holzgreve W. Prenatal diagnosis using fetal cells and cell-free fetal
    DNA in maternal blood: what is currently feasible? Clin Obstet Gynecol             tion and the use of a gentle centrifugation protocol, as
    2002;45:649 –56.                                                                   well as the preservation of fetal DNA through nuclease
14. Simpson JL, Bischoff F. Cell-free fetal DNA in maternal blood: evolving
    clinical applications. JAMA 2004;291:1135–7.
                                                                                       inhibition by formaldehyde.
15. Lo YM, Tein MS, Lau TK, Haines CJ, Leung TN, Poon PM, et al. Quantitative             In view of the profound implications of the study (7 ),
    analysis of fetal DNA in maternal plasma and serum: implications for               we aimed to validate and investigate the underlying
    noninvasive prenatal diagnosis. Am J Hum Genet 1998;62:768 –75.
16. Dhallan R, Au WC, Mattagajasingh S, Emche S, Bayliss P, Damewood M, et             mechanisms of the reported phenomenon. To assess the
    al. Methods to increase the percentage of free fetal DNA recovered from the        effects of several contributory factors, our study was
    maternal circulation. JAMA 2004;291:1114 –9.                                       conducted in three successive stages. In the first part of
17. Wataganara T, LeShane ES, Chen AY, Borgatta L, Peter I, Johnson KL, et
    alW. Plasma ␥-globin gene expression suggests that fetal hematopoietic             the study, we aimed to verify the effects of the previously
    cells contribute to the pool of circulating cell-free fetal nucleic acids during   published protocol (7 ) on total DNA concentrations in
    pregnancy. Clin Chem 2004;50:689 –93.
18. Hahn S, Zhong XY, Holzgreve W. Quantification of circulating DNA: in the
                                                                                       plasma from nonpregnant individuals. In the second part
    preparation lies the rub. Clin Chem 2001;47:1577– 8.                               of the study, we evaluated the effects of formaldehyde
19. Zhong XY, Holzgreve W, Hahn S. The levels of circulatory cell free fetal DNA       addition on total and fetal DNA concentrations in mater-
    in maternal plasma are elevated prior to the onset of preeclampsia.
    Hypertens Pregnancy 2002;21:77– 83.                                                nal plasma in relation to the time of blood processing (0,
20. Zimmermann B, Holzgreve W, Wenzel F, Hahn S. Novel real-time quantitative          6, and 24 h after blood collection). In the last part of the
    PCR test for trisomy 21. Clin Chem 2002;48:362–3.
21. Johnson KL, Dukes KA, Vidaver J, LeShane ES, Ramirez I, Weber WD, et al.
                                                                                       study, we investigated whether the reported enrichment
    Interlaboratory comparison of fetal male DNA detection from common                 in circulating fetal DNA concentrations (7 ) might be a
    maternal plasma samples by real-time PCR. Clin Chem 2004;50:516 –21.               consequence of the imprecision of the analytical method
22. Li Y, Zimmermann B, Rusterholz C, Kang A, Holzgreve W, Hahn S. Size
    separation of circulatory DNA in maternal plasma permits ready detection of        chosen by the authors.
    fetal DNA polymorphisms. Clin Chem 2004;50:1002–11.                                   All participants were recruited with informed consent
